DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/19/2022 has been entered. Claims 1-6, 21, and 23 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 04/19/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, having M be more than 8, having N be more than 4, and having K being more than 2; and K directional polarization antennas in a same polarization direction are combined into one channel, and K directional polarization antennas in a same polarization direction on the remaining two surfaces are combined into one channel, and K directional polarization antennas in a same polarization direction that are combined into one channel are connected to one of the N antenna ports, and wherein each of the N antenna ports is connected to the K directional polarization antennas must be shown or the features canceled from the claims. The drawings only show support for having up to 2 directional polarization antennas on each surface.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2003/0161410, hereby referred as Smith) in view of Xi An Haitian Antenna Technology (CN 2727987, cited by the applicant, hereby referred as Xi).	
Regarding claim 1, Smith teaches the following:
an antenna apparatus, comprising: 
N antenna ports (a feeding port for each antenna, figure 13) and M directional polarization antennas (elements 131-138, figure 13, M=8), wherein M is K times 4 (M=8 so K=2), N is an integer multiple of 4 (n=8), N and M are integers greater than 0 (N=8 and M=8), and K is an even number greater than 0 (K=2); 
wherein the M directional polarization antennas are evenly distributed on four surfaces of a cube (as shown in figure 13), wherein each surface comprises K directional polarization antennas (each surface has 2 directional polarization antennas, figure 13), each surface having K/2 directional polarization antennas having a first polarization direction (elements 131-134, figure 13) and K/2 directional polarization antennas having a second polarization direction (elements 135-138, figure 13). 
Smith does not explicitly teach wherein on two neighboring surfaces or two opposing surfaces of the four surfaces, K directional polarization antennas in a same polarization direction are combined into one channel, and K directional polarization antennas in a same polarization direction on the remaining two surfaces are combined into one channel, and K directional polarization antennas in a same polarization direction that are combined into one channel are connected to one of the N antenna ports, and wherein each of the N antenna ports is connected to the K directional polarization antennas.
However Smith does teach connecting certain antennas together to a certain antenna port (figures 10 and 18 and their accompanying descriptions, and paragraph [0127]).
Xi suggests the teachings of wherein on two surfaces (the surfaces with the ±45° antennas), K directional polarization antennas in a same polarization direction are combined into one channel (the -45° directional polarization antennas are combined into one channel while the -45° are combined into their own channel, as shown in figure 4), and K directional polarization antennas in a same polarization direction on the remaining two surfaces are combined into one channel (the 0° directional polarization antennas are combined into one channel while the 90° are combined into their own channel, as shown in figure 4), and K directional polarization antennas in a same polarization direction that are combined into one channel are connected to one of the N antenna ports (each of the polarizations are combined into their own channel as shown in figure 4, the -45, +45, 0, and 90) , and wherein each of the N antenna ports is connected to the K directional polarization antennas (as shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have reduced the number of antenna ports of Smith so that wherein on two neighboring surfaces or two opposing surfaces of the four surfaces, K directional polarization antennas in a same polarization direction are combined into one channel, and K directional polarization antennas in a same polarization direction on the remaining two surfaces are combined into one channel, and K directional polarization antennas in a same polarization direction that are combined into one channel are connected to one of the N antenna ports, and wherein each of the N antenna ports is connected to the K directional polarization antennas as suggested by the teachings of Xi and Smith which can be used to activate two directional polarization antennas that have the same polarization and are on two different surfaces of the cube at the same time while also having less antenna ports, which can allow for coverage of two separate sides at the same time.

Regarding claim 2, the combination of Smith and Xi as modified in claim 1 teaches the following:
wherein the K directional polarization antennas comprised on each of the four surfaces are superimposed together (Smith, as shown in figure 13).

Regarding claim 4, the combination of Smith and Xi as modified in claim 1 teaches the following:
wherein: the first polarization direction is -45°, and the second polarization direction is +45°; or the first polarization direction is a horizontal polarization direction, and the second polarization direction is a vertical polarization direction (Smith, as shown in figure 13, paragraph [0112]).
Xi also teaches wherein: the first polarization direction is -45°, and the second polarization direction is +45° (figure 4).

Regarding claim 5, the combination of Smith and Xi as modified in claim 2 teaches the following:
wherein: the first polarization direction is -45°, and the second polarization direction is +45°; or the first polarization direction is a horizontal polarization direction, and the second polarization direction is a vertical polarization direction (Smith, as shown in figure 13, paragraph [0112]).
Xi also teaches wherein: the first polarization direction is -45°, and the second polarization direction is +45° (figure 4).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2003/0161410, hereby referred as Smith) in view of Xi An Haitian Antenna Technology (CN 2727987, cited by the applicant, hereby referred as Xi), and further in view of Petersson et al. (US 2012/0212372, hereby referred as Petersson).	
Regarding claim 3, the combination of Smith and Xi as modified in claim 1 teaches the antenna apparatus with the exception of the following:
wherein each of the K directional polarization antennas comprised on each of the four surfaces is independently distributed on each of the four surfaces.
Petersson suggests the teachings of wherein each of the directional polarization antennas (elements 31A and 31B, figure 6) comprised on each of the surfaces is independently distributed (as shown in figure 6). Petersson also suggests the teachings of having the directional polarization antennas comprised on each of the surfaces are superimposed together (as shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each of the K directional polarization antennas of the combination of Smith and Xi to be comprised on each of the four surfaces is independently distributed on each of the four surfaces as suggested by the teachings of Petersson which is one of a finite number of alternative arrangements that can be used to place two different directional polarization antennas on a surface, which may be used to alter the resonant characteristics of the antenna apparatus. 

Regarding claim 6, the combination of Smith, Xi, and Petersson as modified in claim 3 teaches the following:
wherein: the first polarization direction is -45°, and the second polarization direction is +45°; or the first polarization direction is a horizontal polarization direction, and the second polarization direction is a vertical polarization direction (Smith, as shown in figure 13, paragraph [0112]).
Xi also teaches wherein: the first polarization direction is -45°, and the second polarization direction is +45° (figure 4).
Petersson also teaches wherein: the first polarization direction is -45°, and the second polarization direction is +45° (as shown in figure 6).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2003/0161410, hereby referred as Smith) in view of Xi An Haitian Antenna Technology (CN 2727987, cited by the applicant, hereby referred as Xi) and LG Electronics Co. Ltd. (WO 2012043945, hereby referred as LG, cited by the applicant).
Regarding claim 21, Smith teaches the following:
a communications apparatus, comprising:
N antenna ports (a feeding port for each antenna, figure 13) and M directional polarization antennas (elements 131-138, figure 13, M=8), wherein: 
M is K times 4 (M=8 so K=2), N is an integer multiple of 4 (N=8), N and M are integers greater than 0 (N=8 and M=8), and K is an even number greater than 0 (K=2); 
the M directional polarization antennas are evenly distributed on four surfaces of a cube (as shown in figure 13), wherein each surface comprises K directional polarization antennas (each surface has 2 directional polarization antennas, figure 13), each surface having K/2 directional polarization antennas having a first polarization direction (elements 131-134, figure 13) and K/2 directional polarization antennas having a second polarization direction (elements 135-138, figure 13);
a processor (Smith, figure 10c).
Smith does not teach on two neighboring surfaces or two opposing surfaces of the four surfaces, K directional polarization antennas in a same polarization direction are combined into one channel, and K directional polarization antennas in a same polarization direction on the remaining two surfaces are combined into one channel, and K directional polarization antennas in a same polarization direction that are combined into one channel are connected to one of the N antenna ports, and wherein each of the N antenna ports is connected to the K directional polarization antennas; and 
wherein the processor is configured to: obtain, for each of the M directional polarization antennas, P signal measurement values that are separately obtained through measurement of the each of the M directional polarization antennas within a preset time period, wherein P is an integer greater than 0; wherein: when an average value of the P signal measurement values corresponding to one directional polarization antenna in X directional polarization antennas is greater than a sum of an average value of P signal measurement values corresponding to one directional polarization antenna in a transmit antenna currently used by the communications apparatus and a first preset threshold, Y directional polarization antennas with a maximum average value of the P signal measurement values in the M directional polarization antennas are used as a transmit antenna, and Y indicates a number of directional polarization antennas with the maximum average value, Y is less than or equal to M, and Y is greater than or equal to 1; the X directional polarization antennas are directional polarization antennas that are in the M directional polarization antennas and that are other than the transmit antenna currently used by the communications apparatus; and X is an integer greater than 0.
Xi suggests the teachings of wherein on two surfaces (the surfaces with the ±45° antennas), K directional polarization antennas in a same polarization direction are combined into one channel (the -45° directional polarization antennas are combined into one channel while the -45° are combined into their own channel, as shown in figure 4), and K directional polarization antennas in a same polarization direction on the remaining two surfaces are combined into one channel (the 0° directional polarization antennas are combined into one channel while the 90° are combined into their own channel, as shown in figure 4), and K directional polarization antennas in a same polarization direction that are combined into one channel are connected to one of the N antenna ports (each of the polarizations are combined into their own channel as shown in figure 4, the -45, +45, 0, and 90) , and wherein each of the N antenna ports is connected to the K directional polarization antennas (as shown in figure 4).
LG suggests the teachings of wherein the communications apparatus comprises a processor (elements 502-504, figure 2), wherein the processor is configured to obtain, for each of the M directional polarization antennas, P signal measurement values that are separately obtained through measurement of the each of the M directional polarization antennas within a preset time period, wherein P is an integer greater than 0; and wherein when an average value of the P signal measurement values corresponding to one directional polarization antenna in X directional polarization antennas is greater than a sum of an average value of P signal measurement values corresponding to one directional polarization antenna in a transmit antenna currently used by the communications apparatus and a first preset threshold, Y directional polarization antennas with a maximum average value of the P signal measurement values in the M directional polarization antennas are used as a transmit antenna, Y indicates a number of directional polarization antennas with the maximum average value, wherein Y is less than or equal to M, and Y is greater than or equal to 1; the X directional polarization antennas are directional polarization antennas that are in the M directional polarization antennas and that are other than the transmit antenna currently used by the communications apparatus; and X is an integer greater than 0 (as described by the description of figures 2 and 4, “The best antenna selection process according to the Long Term state mode is an algorithm that complements the antenna selection process according to the SHORT TERM connection state, and selects a cell with an antenna pair having the best channel environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have reduced the number of antenna ports of Smith so that wherein on two neighboring surfaces or two opposing surfaces of the four surfaces, K directional polarization antennas in a same polarization direction are combined into one channel, and K directional polarization antennas in a same polarization direction on the remaining two surfaces are combined into one channel, and K directional polarization antennas in a same polarization direction that are combined into one channel are connected to one of the N antenna ports, and wherein each of the N antenna ports is connected to the K directional polarization antennas as suggested by the teachings of Xi and Smith which can be used to activate two directional polarization antennas that have the same polarization and are on two different surfaces of the cube at the same time while also having less antenna ports, which can allow for coverage of two separate sides at the same time. It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the processor of Smith to be configured to obtain, for each of the M directional polarization antennas, P signal measurement values that are separately obtained through measurement of the each of the M directional polarization antennas within a preset time period, wherein P is an integer greater than 0; wherein: when an average value of the P signal measurement values corresponding to one directional polarization antenna in X directional polarization antennas is greater than a sum of an average value of P signal measurement values corresponding to one directional polarization antenna in a transmit antenna currently used by the communications apparatus and a first preset threshold, Y directional polarization antennas with a maximum average value of the P signal measurement values in the M directional polarization antennas are used as a transmit antenna, and Y indicates a number of directional polarization antennas with the maximum average value, Y is less than or equal to M, and Y is greater than or equal to 1; the X directional polarization antennas are directional polarization antennas that are in the M directional polarization antennas and that are other than the transmit antenna currently used by the communications apparatus; and X is an integer greater than 0 as suggested by the teachings of LG in order to select the directional polarization antennas with the best “performance and communication capacity” when compared to the other antennas in the communication apparatus.

Regarding claim 23, the combination of Smith, Xi, and LG as modified in claim 22 teaches the following:
wherein the signal measurement value is a reference signal received power (RSRP), a received signal strength indicator (RSSI), or a signal to interference plus noise ratio (SINR) (LG, figure 4 and its description, the RSRP is used as the signal measurement value)(Smith, paragraph [0090]).

Response to Arguments
Applicant's arguments filed 04/19/2022 regarding the drawing objection has been fully considered but they are not persuasive. 
Regarding the drawing objection, the applicant argues a person of skill in the art would understand that any number of K would result in a corresponding number of M antennas. 
The examiner respectfully disagrees. There is no embodiment that shows that more than 8 antennas can be used. If the number is increased, then other factors such as the mutual interference due to their proximity to one another would arise. There is also no embodiment which depicts the connection of the different antennas with the different ports as claimed. Therefore, it is unclear in the drawings as to how an unlimited number of antennas as claimed would be implemented, and how they would be connected with each other. 

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845